
	
		II
		Calendar No. 208
		111th CONGRESS
		1st Session
		S. 1490
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 22, 2009
			Mr. Leahy (for himself,
			 Mr. Brown, Mr.
			 Feingold, Mr. Schumer,
			 Mr. Specter, Mr. Cardin, and Mr.
			 Hatch) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		
			November 5, 2009
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To prevent and mitigate identity theft, to
		  ensure privacy, to provide notice of security breaches, and to enhance criminal
		  penalties, law enforcement assistance, and other protections against security
		  breaches, fraudulent access, and misuse of personally identifiable
		  information.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Personal Data Privacy and Security Act
			 of 2009.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Enhancing punishment for identity theft and other
				violations of data privacy and security
					Sec. 101. Organized criminal activity in connection with
				unauthorized access to personally identifiable information.
					Sec. 102. Concealment of security breaches involving sensitive
				personally identifiable information.
					Sec. 103. Review and amendment of Federal sentencing guidelines
				related to fraudulent access to or misuse of digitized or electronic personally
				identifiable information.
					Sec. 104. Effects of identity
				theft on bankruptcy proceedings.
					TITLE II—Data brokers
					Sec. 201. Transparency and accuracy of data
				collection.
					Sec. 202. Enforcement.
					Sec. 203. Relation to State laws.
					Sec. 204. Effective date.
					TITLE III—Privacy and security of personally identifiable
				information 
					Subtitle A—A data privacy and security program
					Sec. 301. Purpose and applicability of data privacy and
				security program.
					Sec. 302. Requirements for a personal data privacy and security
				program.
					Sec. 303. Enforcement.
					Sec. 304. Relation to other laws.
					Subtitle B—Security breach notification
					Sec. 311. Notice to individuals.
					Sec. 312. Exemptions.
					Sec. 313. Methods of notice.
					Sec. 314. Content of notification.
					Sec. 315. Coordination of notification with credit reporting
				agencies.
					Sec. 316. Notice to law enforcement.
					Sec. 317. Enforcement.
					Sec. 318. Enforcement by State attorneys general.
					Sec. 319. Effect on Federal and State law.
					Sec. 320. Authorization of appropriations.
					Sec. 321. Reporting on risk assessment exemptions.
					Sec. 322. Effective date.
					Subtitle C—Office of Federal Identity
				Protection
					Sec. 331. Office of Federal Identity
				Protection.
					TITLE IV—Government access to and use of commercial
				data
					Sec. 401. General services administration review of
				contracts.
					Sec. 402. Requirement to audit information security practices
				of contractors and third party business entities.
					Sec. 403. Privacy impact assessment of government use of
				commercial information services containing personally identifiable
				information.
					Sec. 404. Implementation of chief privacy officer
				requirements.
				
			2.FindingsCongress finds that—
			(1)databases of personally identifiable
			 information are increasingly prime targets of hackers, identity thieves, rogue
			 employees, and other criminals, including organized and sophisticated criminal
			 operations;
			(2)identity theft is a serious threat to the
			 Nation’s economic stability, homeland security, the development of e-commerce,
			 and the privacy rights of Americans;
			(3)over 9,300,000 individuals were victims of
			 identity theft in America last year;
			(4)security breaches are a serious threat to
			 consumer confidence, homeland security, e-commerce, and economic
			 stability;
			(5)it is important for business entities that
			 own, use, or license personally identifiable information to adopt reasonable
			 procedures to ensure the security, privacy, and confidentiality of that
			 personally identifiable information;
			(6)individuals whose personal information has
			 been compromised or who have been victims of identity theft should receive the
			 necessary information and assistance to mitigate their damages and to restore
			 the integrity of their personal information and identities;
			(7)data brokers have assumed a significant
			 role in providing identification, authentication, and screening services, and
			 related data collection and analyses for commercial, nonprofit, and government
			 operations;
			(8)data misuse and use of inaccurate data have
			 the potential to cause serious or irreparable harm to an individual’s
			 livelihood, privacy, and liberty and undermine efficient and effective business
			 and government operations;
			(9)there is a need to ensure that data brokers
			 conduct their operations in a manner that prioritizes fairness, transparency,
			 accuracy, and respect for the privacy of consumers;
			(10)government access to commercial data can
			 potentially improve safety, law enforcement, and national security; and
			(11)because government use of commercial data
			 containing personal information potentially affects individual privacy, and law
			 enforcement and national security operations, there is a need for Congress to
			 exercise oversight over government use of commercial data.
			3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)AgencyThe term agency has the same
			 meaning given such term in section 551 of title 5, United States Code.
			(2)AffiliateThe term affiliate means
			 persons related by common ownership or by corporate control.
			(3)Business entityThe term business entity means
			 any organization, corporation, trust, partnership, sole proprietorship,
			 unincorporated association, or venture established to make a
			 profit, or nonprofit.
			(4)Identity
			 theftThe term identity
			 theft means a violation of section 1028 of title 18, United States
			 Code.
			(5)Data brokerThe term data broker means a
			 business entity which for monetary fees or dues regularly engages in the
			 practice of collecting, transmitting, or providing access to sensitive
			 personally identifiable information on more than 5,000 individuals who are not
			 the customers or employees of that business entity or affiliate primarily for
			 the purposes of providing such information to nonaffiliated third parties on an
			 interstate basis.
			(6)Data
			 furnisherThe term data
			 furnisher means any agency, organization, corporation, trust,
			 partnership, sole proprietorship, unincorporated association, or nonprofit that
			 serves as a source of information for a data broker.
			(7)EncryptionThe term encryption—
				(A)means the protection of data in electronic
			 form, in storage or in transit, using an encryption technology that has been
			 adopted by an
			 establisheda
			 widely accepted standards setting body or, has been widely accepted as an effective
			 industry practice which renders such data indecipherable in the
			 absence of associated cryptographic keys necessary to enable decryption of such
			 data; and
				(B)includes appropriate management and
			 safeguards of such cryptographic keys so as to protect the integrity of the
			 encryption.
				(8)Personal electronic record
				(A)In generalThe term personal electronic
			 record means data associated with an individual contained in a database,
			 networked or integrated databases, or other data system that
			 is provided to
			 nonaffiliated third parties and includes sensitive personally
			 identifiable information about that individual.
				(B)ExclusionsThe term personal electronic
			 record does not include—
					(i)any data related to an individual’s past
			 purchases of consumer goods; or
					(ii)any proprietary assessment or evaluation of
			 an individual or any proprietary assessment or evaluation of information about
			 an individual.
					(9)Personally identifiable
			 informationThe term
			 personally identifiable information means any information, or
			 compilation of information, in electronic or digital form serving as a means of
			 identification, as defined by section 1028(d)(7) of title 18, United State
			 Code.
			(10)Public record sourceThe term public record source
			 means the Congress, any agency, any State or local government agency, the
			 government of the District of Columbia and governments of the territories or
			 possessions of the United States, and Federal, State or local courts, courts
			 martial and military commissions, that maintain personally identifiable
			 information in records available to the public.
			(11)Security breach
				(A)In generalThe term security breach means
			 compromise of the security, confidentiality, or integrity of computerized data
			 through misrepresentation or actions that result in, or there is a reasonable
			 basis to conclude has resulted in, acquisition of or access to sensitive
			 personally identifiable information that is unauthorized or in excess of
			 authorization and which present a
			 significant risk of harm or fraud to any individual.
				(B)ExclusionThe term security breach does
			 not include—
					(i)a good faith acquisition of sensitive
			 personally identifiable information by a business entity or agency, or an
			 employee or agent of a business entity or agency, if the sensitive personally
			 identifiable information is not subject to further unauthorized disclosure;
			 or
					(ii)the release of a public record not
			 otherwise subject to confidentiality or nondisclosure requirements.
					(12)Sensitive personally identifiable
			 informationThe term
			 sensitive personally identifiable information means any
			 information or compilation of information, in electronic or digital form that
			 includes—
				(A)an individual's first and last name or
			 first initial and last name in combination with any 1 of the following data
			 elements:
					(i)A non-truncated social security number,
			 driver's license number, passport number, or alien registration number.
					(ii)Any 2 of the following:
						(I)Home address or telephone number.
						(II)Mother's maiden name, if identified as
			 such.
						(III)Month, day, and year of birth.
						(iii)Unique biometric data such as a finger
			 print, voice print, a retina or iris image, or any other unique physical
			 representation.
					(iv)A unique account identifier, electronic
			 identification number, user name, or routing code in combination with any
			 associated security code, access code, or password that is required for an
			 individual to obtain money, goods, services, or any other thing of value;
			 or
					(B)a financial account number or credit or
			 debit card number in combination with any security code, access code, or
			 password that is required for an individual to obtain credit, withdraw funds,
			 or engage in a financial transaction.
				IEnhancing punishment for identity theft and
			 other violations of data privacy and security
			101.Organized criminal activity in connection
			 with unauthorized access to personally identifiable informationSection 1961(1) of title 18, United States
			 Code, is amended by inserting section 1030(a)(2)(D) (relating to fraud
			 and related activity in connection with unauthorized access to sensitive
			 personally identifiable information as defined in the
			 Personal Data Privacy and Security Act of
			 2009, before section 1084.
			102.Concealment of security breaches involving
			 sensitive personally identifiable information
				(a)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:
					
						1041.Concealment of security breaches involving
				sensitive personally identifiable information
							(a)Whoever, having knowledge of a security
				breach and of the obligation to provide notice of such breach to individuals
				under title III of the Personal Data Privacy
				and Security Act of 2009, and having not otherwise qualified for
				an exemption from providing notice under section 312 of such Act, intentionally
				and willfully conceals the fact of such security breach and which breach causes
				economic damage to 1 or more persons, shall be fined under this title or
				imprisoned not more than 5 years, or both.
							(b)For purposes of subsection (a), the term
				person has the same meaning as in section 1030(e)(12) of title 18,
				United States Code.
							(c)Any person seeking an exemption under
				section 312(b) of the Personal Data Privacy
				and Security Act of 2009 shall be immune from prosecution under
				this section if the United States Secret Service does not indicate, in writing,
				that such notice be given under section 312(b)(3) of such Act.
							.
				(b)Conforming and technical
			 amendmentsThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by adding
			 at the end the following:
					
						
							1041. Concealment of security
				breaches involving personally identifiable
				information.
						
						.
				(c)Enforcement authority
					(1)In generalThe United States Secret Service shall have
			 the authority to investigate offenses under this section.
					(2)NonexclusivityThe authority granted in paragraph (1)
			 shall not be exclusive of any existing authority held by any other Federal
			 agency.
					103.Review and amendment of Federal sentencing
			 guidelines related to fraudulent access to or misuse of digitized or electronic
			 personally identifiable information
				(a)Review and amendmentThe United States Sentencing Commission,
			 pursuant to its authority under section 994 of title 28, United States Code,
			 and in accordance with this section, shall review and, if appropriate, amend
			 the Federal sentencing guidelines (including its policy statements) applicable
			 to persons convicted of using fraud to access, or misuse of, digitized or
			 electronic personally identifiable information, including identity theft or any
			 offense under—
					(1)sections 1028, 1028A, 1030, 1030A, 2511,
			 and 2701 of title 18, United States Code; and
					(2)any other relevant provision.
					(b)RequirementsIn carrying out the requirements of this
			 section, the United States Sentencing Commission shall—
					(1)ensure that the Federal sentencing
			 guidelines (including its policy statements) reflect—
						(A)the serious nature of the offenses and
			 penalties referred to in this Act;
						(B)the growing incidences of theft and misuse
			 of digitized or electronic personally identifiable information, including
			 identity theft; and
						(C)the need to deter, prevent, and punish such
			 offenses;
						(2)consider the extent to which the Federal
			 sentencing guidelines (including its policy statements) adequately address
			 violations of the sections amended by this Act to—
						(A)sufficiently deter and punish such
			 offenses; and
						(B)adequately reflect the enhanced penalties
			 established under this Act;
						(3)maintain reasonable consistency with other
			 relevant directives and sentencing guidelines;
					(4)account for any additional aggravating or
			 mitigating circumstances that might justify exceptions to the generally
			 applicable sentencing ranges;
					(5)consider whether to provide a sentencing
			 enhancement for those convicted of the offenses described in subsection (a), if
			 the conduct involves—
						(A)the online sale of fraudulently obtained or
			 stolen personally identifiable information;
						(B)the sale of fraudulently obtained or stolen
			 personally identifiable information to an individual who is engaged in
			 terrorist activity or aiding other individuals engaged in terrorist activity;
			 or
						(C)the sale of fraudulently obtained or stolen
			 personally identifiable information to finance terrorist activity or other
			 criminal activities;
						(6)make any necessary conforming changes to
			 the Federal sentencing guidelines to ensure that such guidelines (including its
			 policy statements) as described in subsection (a) are sufficiently stringent to
			 deter, and adequately reflect crimes related to fraudulent access to, or misuse
			 of, personally identifiable information; and
					(7)ensure that the Federal sentencing
			 guidelines adequately meet the purposes of sentencing under section 3553(a)(2)
			 of title 18, United States Code.
					(c)Emergency authority to sentencing
			 commissionThe United States
			 Sentencing Commission may, as soon as practicable, promulgate amendments under
			 this section in accordance with procedures established in section 21(a) of the
			 Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that
			 Act had not expired.
				104.Effects of identity theft on bankruptcy
			 proceedings
				(a)DefinitionsSection 101 of title 11, United States
			 Code, is amended—
					(1)by redesignating paragraph (27B) as
			 paragraph (27D); and
					(2)by inserting after paragraph (27A) the
			 following:
						
							(27)The term identity theft
				means a fraud committed or attempted using the personally identifiable
				information of another person.
							(28)The term identity theft
				victim means a debtor who, as a result of an identify theft in any
				consecutive 12-month period during the 3-year period before the date on which a
				petition is filed under this title, had claims asserted against such debtor in
				excess of the least of—
								(A)$20,000;
								(B)50 percent of all claims asserted against
				such debtor; or
								(C)25 percent of the debtor's gross income for
				such 12-month
				period.
								.
					(b)ProhibitionSection 707(b) of title 11, United States
			 Code, is amended by adding at the end the following:
					
						(8)No judge, United States trustee (or
				bankruptcy administrator, if any), trustee, or other party in interest may file
				a motion under paragraph (2) if the debtor is an identity theft
				victim.
						.
				IIData brokers
			201.Transparency and accuracy of data
			 collection
				(a)In generalData brokers engaging in interstate
			 commerce are subject to the requirements of this title for any product or
			 service offered to third parties that allows access or use of sensitive
			 personally identifiable information.
				(b)LimitationNotwithstanding any other provision of this
			 title, this section shall not apply to—
					(1)any product or service offered by a data
			 broker engaging in interstate commerce where such product or service is
			 currently subject to, and in compliance with, access and accuracy protections
			 similar to those under subsections (c) through
			 (f)(e) of this section under the
			 Fair Credit Reporting Act (Public Law 91–508);
					(2)any data broker that is subject to
			 regulation under the Gramm-Leach-Bliley Act (Public Law 106–102);
					(3)any data broker currently subject to and in
			 compliance with the data security requirements for such entities under the
			 Health Insurance Portability and Accountability Act (Public Law 104–191), and
			 its implementing regulations;
					(4)information in a personal electronic record
			 that—
						(A)the data broker has identified as
			 inaccurate, but maintains for the purpose of aiding the data broker in
			 preventing inaccurate information from entering an individual's personal
			 electronic record; and
						(B)is not maintained primarily for the purpose
			 of transmitting or otherwise providing that information, or assessments based
			 on that information, to nonaffiliated third parties;
			 and
						(5)information concerning proprietary
			 methodologies, techniques, scores, or algorithms relating to fraud prevention
			 not normally provided to third parties in the ordinary course of
			 business. ; and
					(6)information that is used
			 for legitimate governmental or fraud prevention purposes that would be
			 compromised by disclosure to the individual.
			 
					(c)Disclosures to individuals
					(1)In generalA data broker shall, upon the request of an
			 individual, disclose to such individual for a reasonable fee all personal
			 electronic records pertaining to that individual maintained specifically for
			 disclosure to third parties that request information on that individual in the
			 ordinary course of business in the databases or systems of the data broker at
			 the time of such request.
					(2)Information on how to correct
			 inaccuraciesThe disclosures
			 required under paragraph (1) shall also include guidance to individuals on
			 procedures for correcting inaccuracies.
					(d)Disclosure to individuals of adverse
			 actions taken by third parties
					(1)In generalIn addition to any other rights established
			 under this Act, if a person takes any adverse action with respect to any
			 individual that is based, in whole or in part, on any information contained in
			 a personal electronic record that is maintained, updated, or otherwise owned or
			 possessed by a data broker, such person, at no cost to the affected individual,
			 shall provide—
						(A)written or electronic notice of the adverse
			 action to the individual;
						(B)to the individual, in writing or
			 electronically, the name, address, and telephone number of the data broker that
			 furnished the information to the person;
						(C)a copy of the information such person
			 obtained from the data broker; and
						(D)information to the individual on the
			 procedures for correcting any inaccuracies in such information.
						(2)Accepted methods of noticeA person shall be in compliance with the
			 notice requirements under paragraph (1) if such person provides written or
			 electronic notice in the same manner and using the same methods as are required
			 under section 313(1) of this Act.
					(e)Accuracy resolution process
					(1)Information from a public record or
			 licensor
						(A)In generalIf an individual notifies a data broker of
			 a dispute as to the completeness or accuracy of information disclosed to such
			 individual under subsection (c) that is obtained from a public record source or
			 a license agreement, such data broker shall determine within 30 days whether
			 the information in its system accurately and completely records the information
			 available from the licensor or public record source.
						(B)Data broker actionsIf a data broker determines under
			 subparagraph (A) that the information in its systems does not accurately and
			 completely record the information available from a public record source or
			 licensor, the data broker shall—
							(i)correct any inaccuracies or incompleteness,
			 and provide to such individual written notice of such changes; and
							(ii)provide such individual with the contact
			 information of the public record or licensor.
							(2)Information not from a public record source
			 or licensorIf an individual
			 notifies a data broker of a dispute as to the completeness or accuracy of
			 information not from a public record or licensor that was disclosed to the
			 individual under subsection (c), the data broker shall, within 30 days of
			 receiving notice of such dispute—
						(A)review and consider free of charge any
			 information submitted by such individual that is relevant to the completeness
			 or accuracy of the disputed information; and
						(B)correct any information found to be
			 incomplete or inaccurate and provide notice to such individual of whether and
			 what information was corrected, if any.
						(3)Extension of review periodThe 30-day period described in paragraph
			 (1) may be extended for not more than 30 additional days if a data broker
			 receives information from the individual during the initial 30-day period that
			 is relevant to the completeness or accuracy of any disputed information.
					(4)Notice identifying the data
			 furnisherIf the completeness
			 or accuracy of any information not from a public record source or licensor that
			 was disclosed to an individual under subsection (c) is disputed by such
			 individual, the data broker shall provide, upon the request of such individual,
			 the contact information of any data furnisher that provided the disputed
			 information.
					(5)Determination that dispute is frivolous or
			 irrelevant
						(A)In generalNotwithstanding paragraphs (1) through (3),
			 a data broker may decline to investigate or terminate a review of information
			 disputed by an individual under those paragraphs if the data broker reasonably
			 determines that the dispute by the individual is frivolous or intended to
			 perpetrate fraud.
						(B)NoticeA data broker shall notify an individual of
			 a determination under subparagraph (A) within a reasonable time by any means
			 available to such data broker.
						202.Enforcement
				(a)Civil penalties
					(1)PenaltiesAny data broker that violates the
			 provisions of section 201 shall be subject to civil penalties of not more than
			 $1,000 per violation per day while such violations persist, up to a maximum of
			 $250,000 per violation.
					(2)Intentional or willful
			 violationA data broker that
			 intentionally or willfully violates the provisions of section 201 shall be
			 subject to additional penalties in the amount of $1,000 per violation per day,
			 to a maximum of an additional $250,000 per violation, while such violations
			 persist.
					(3)Equitable reliefA data broker engaged in interstate
			 commerce that violates this section may be enjoined from further violations by
			 a court of competent jurisdiction.
					(4)Other rights and remediesThe rights and remedies available under
			 this subsection are cumulative and shall not affect any other rights and
			 remedies available under law.
					(b)Federal trade commission
			 authorityAny data broker
			 shall have the provisions of this title enforced against it by the Federal
			 Trade Commission.
				(c)State enforcement
					(1)Civil actionsIn any case in which the attorney general
			 of a State or any State or local law enforcement agency authorized by the State
			 attorney general or by State statute to prosecute violations of consumer
			 protection law, has reason to believe that an interest of the residents of that
			 State has been or is threatened or adversely affected by the acts or practices
			 of a data broker that violate this title, the State may bring a civil action on
			 behalf of the residents of that State in a district court of the United States
			 of appropriate jurisdiction, or any other court of competent jurisdiction,
			 to—
						(A)enjoin that act or practice;
						(B)enforce compliance with this title;
			 or
						(C)obtain civil penalties of not more than
			 $1,000 per violation per day while such violations persist, up to a maximum of
			 $250,000 per violation.
						(2)Notice
						(A)In generalBefore filing an action under this
			 subsection, the attorney general of the State involved shall provide to the
			 Federal Trade Commission—
							(i)a written notice of that action; and
							(ii)a copy of the complaint for that
			 action.
							(B)ExceptionSubparagraph (A) shall not apply with
			 respect to the filing of an action by an attorney general of a State under this
			 subsection, if the attorney general of a State determines that it is not
			 feasible to provide the notice described in subparagraph (A) before the filing
			 of the action.
						(C)Notification when practicableIn an action described under subparagraph
			 (B), the attorney general of a State shall provide the written notice and the
			 copy of the complaint to the Federal Trade Commission as soon after the filing
			 of the complaint as practicable.
						(3)Federal trade commission
			 authorityUpon receiving
			 notice under paragraph (2), the Federal Trade Commission shall have the right
			 to—
						(A)move to stay the action, pending the final
			 disposition of a pending Federal proceeding or action as described in paragraph
			 (4);
						(B)intervene in an action brought under
			 paragraph (1); and
						(C)file petitions for appeal.
						(4)Pending proceedingsIf the Federal Trade Commission has
			 instituted a proceeding or civil action for a violation of this title, no
			 attorney general of a State may, during the pendency of such proceeding or
			 civil action, bring an action under this subsection against any defendant named
			 in such civil action for any violation that is alleged in that civil
			 action.
					(5)Rule of constructionFor purposes of bringing any civil action
			 under paragraph (1), nothing in this title shall be construed to prevent an
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of that State to—
						(A)conduct investigations;
						(B)administer oaths and affirmations;
			 or
						(C)compel the attendance of witnesses or the
			 production of documentary and other evidence.
						(6)Venue; service of process
						(A)VenueAny action brought under this subsection
			 may be brought in the district court of the United States that meets applicable
			 requirements relating to venue under section 1391 of title 28, United States
			 Code.
						(B)Service of processIn an action brought under this subsection,
			 process may be served in any district in which the defendant—
							(i)is an inhabitant; or
							(ii)may be found.
							(d)No private cause of actionNothing in this title establishes a private
			 cause of action against a data broker for violation of any provision of this
			 title.
				203.Relation to State lawsNo requirement or prohibition may be imposed
			 under the laws of any State with respect to any subject matter regulated under
			 section 201, relating to individual access to, and correction of, personal
			 electronic records held by data brokers.
			204.Effective
			 dateThis title shall take
			 effect 180 days after the date of enactment of this Act.
			IIIPrivacy and security of personally
			 identifiable information 
			AA data privacy and security
			 program
				301.Purpose and applicability of data privacy
			 and security program
					(a)PurposeThe purpose of this subtitle is to ensure
			 standards for developing and implementing administrative, technical, and
			 physical safeguards to protect the security of sensitive personally
			 identifiable information.
					(b)In generalA business entity engaging in interstate
			 commerce that involves collecting, accessing, transmitting, using, storing, or
			 disposing of sensitive personally identifiable information in electronic or
			 digital form on 10,000 or more United States persons is subject to the
			 requirements for a data privacy and security program under section 302 for
			 protecting sensitive personally identifiable information.
					(c)LimitationsNotwithstanding any other obligation under
			 this subtitle, this subtitle does not apply to:
						(1)Financial institutionsFinancial institutions—
							(A)subject to the data security requirements
			 and implementing regulations under the Gramm-Leach-Bliley Act (15 U.S.C. 6801
			 et seq.); and
							(B)subject to—
								(i)examinations for compliance with the
			 requirements of this Act by a Federal Functional Regulator or State Insurance
			 Authority (as those terms are defined in section 509 of the Gramm-Leach-Bliley
			 Act (15 U.S.C. 6809)); or
								(ii)compliance with part 314 of title 16, Code
			 of Federal Regulations.
								(2)HIPPA regulated entities
							(A)Covered entitiesCovered entities subject to the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1301 et seq.),
			 including the data security requirements and implementing regulations of that
			 Act.
							(B)Business entitiesA business entity shall be deemed in
			 compliance with the privacy and security program requirements under section 302
			 if the business entity is acting as a business associate as that
			 term is defined in the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1301 et seq.) and is in compliance with requirements imposed
			 under that Act and its implementing regulations.
							(3)Public
			 recordsPublic records not
			 otherwise subject to a confidentiality or nondisclosure requirement, or
			 information obtained from a news report or periodical.
						(d)Safe harbors
						(1)In generalA business entity shall be deemed in
			 compliance with the privacy and security program requirements under section 302
			 if the business entity complies with or provides protection equal to industry
			 standards or widely accepted as
			 an effective industry practice, as identified by the Federal
			 Trade Commission, that are applicable to the type of sensitive personally
			 identifiable information involved in the ordinary course of business of such
			 business entity.
						(2)LimitationNothing in this subsection shall be
			 construed to permit, and nothing does permit, the Federal Trade Commission to
			 issue regulations requiring, or according greater legal status to, the
			 implementation of or application of a specific technology or technological
			 specifications for meeting the requirements of this title.
						302.Requirements for a personal data privacy
			 and security program
					(a)Personal data privacy and security
			 programA business entity
			 subject to this subtitle shall comply with the following safeguards and any
			 other administrative, technical, or physical safeguards identified by the
			 Federal Trade Commission in a rulemaking process pursuant to section 553 of
			 title 5, United States Code, for the protection of sensitive personally
			 identifiable information:
						(1)ScopeA business entity shall implement a
			 comprehensive personal data privacy and security program that includes
			 administrative, technical, and physical safeguards appropriate to the size and
			 complexity of the business entity and the nature and scope of its
			 activities.
						(2)DesignThe personal data privacy and security
			 program shall be designed to—
							(A)ensure the privacy, security, and
			 confidentiality of sensitive personally identifying information;
							(B)protect against any anticipated
			 vulnerabilities to the privacy, security, or integrity of sensitive personally
			 identifying information; and
							(C)protect against unauthorized access to use
			 of sensitive personally identifying information that could
			 result in substantial
			 harm or inconvenience to any individualcreate a significant risk of harm or fraud to
			 any individual.
							(3)Risk assessmentA business entity shall—
							(A)identify reasonably foreseeable internal
			 and external vulnerabilities that could result in unauthorized access,
			 disclosure, use, or alteration of sensitive personally identifiable information
			 or systems containing sensitive personally identifiable information;
							(B)assess the likelihood of and potential
			 damage from unauthorized access, disclosure, use, or alteration of sensitive
			 personally identifiable information;
							(C)assess the sufficiency of its policies,
			 technologies, and safeguards in place to control and minimize risks from
			 unauthorized access, disclosure, use, or alteration of sensitive personally
			 identifiable information; and
							(D)assess the vulnerability of sensitive
			 personally identifiable information during destruction and disposal of such
			 information, including through the disposal or retirement of hardware.
							(4)Risk management and controlEach business entity shall—
							(A)design its personal data privacy and
			 security program to control the risks identified under paragraph (3);
			 and
							(B)adopt measures commensurate with the
			 sensitivity of the data as well as the size, complexity, and scope of the
			 activities of the business entity that—
								(i)control access to systems and facilities
			 containing sensitive personally identifiable information, including controls to
			 authenticate and permit access only to authorized individuals;
								(ii)detect actual and attempted fraudulent,
			 unlawful, or unauthorized access, disclosure, use, or alteration of sensitive
			 personally identifiable information, including by employees and other
			 individuals otherwise authorized to have access;
								(iii)protect sensitive personally identifiable
			 information during use, transmission, storage, and disposal by
			 encryption,
			 redaction, or access controls
			 that are widely accepted as an effective industry practice or industry
			 standard, or other
			 reasonable means (including as directed for disposal of records under section
			 628 of the Fair Credit Reporting Act (15 U.S.C. 1681w) and the implementing
			 regulations of such Act as set forth in section 682 of title 16, Code of
			 Federal Regulations);
								(iv)ensure that sensitive personally
			 identifiable information is properly destroyed and disposed of, including
			 during the destruction of computers, diskettes, and other electronic media that
			 contain sensitive personally identifiable information;
								(v)trace access to records containing
			 sensitive personally identifiable information so that the business entity can
			 determine who accessed or acquired such sensitive personally identifiable
			 information pertaining to specific individuals; and
								(vi)ensure that no third party or customer of
			 the business entity is authorized to access or acquire sensitive personally
			 identifiable information without the business entity first performing
			 sufficient due diligence to ascertain, with reasonable certainty, that such
			 information is being sought for a valid legal purpose.
								(b)TrainingEach business entity subject to this
			 subtitle shall take steps to ensure employee training and supervision for
			 implementation of the data security program of the business entity.
					(c)Vulnerability testing
						(1)In generalEach business entity subject to this
			 subtitle shall take steps to ensure regular testing of key controls, systems,
			 and procedures of the personal data privacy and security program to detect,
			 prevent, and respond to attacks or intrusions, or other system failures.
						(2)FrequencyThe frequency and nature of the tests
			 required under paragraph (1) shall be determined by the risk assessment of the
			 business entity under subsection (a)(3).
						(d)Relationship to service
			 providersIn the event a
			 business entity subject to this subtitle engages service providers not subject
			 to this subtitle, such business entity shall—
						(1)exercise appropriate due diligence in
			 selecting those service providers for responsibilities related to sensitive
			 personally identifiable information, and take reasonable steps to select and
			 retain service providers that are capable of maintaining appropriate safeguards
			 for the security, privacy, and integrity of the sensitive personally
			 identifiable information at issue; and
						(2)require those service providers by contract
			 to implement and maintain appropriate measures designed to meet the objectives
			 and requirements governing entities subject to section 301, this section, and
			 subtitle B.
						(e)Periodic assessment and personal data
			 privacy and security modernizationEach business entity subject to this
			 subtitle shall on a regular basis monitor, evaluate, and adjust, as appropriate
			 its data privacy and security program in light of any relevant changes
			 in—
						(1)technology;
						(2)the sensitivity of personally identifiable
			 information;
						(3)internal or external threats to personally
			 identifiable information; and
						(4)the changing business arrangements of the
			 business entity, such as—
							(A)mergers and acquisitions;
							(B)alliances and joint ventures;
							(C)outsourcing arrangements;
							(D)bankruptcy; and
							(E)changes to sensitive personally
			 identifiable information systems.
							(f)Implementation timelineNot later than 1 year after the date of
			 enactment of this Act, a business entity subject to the provisions of this
			 subtitle shall implement a data privacy and security program pursuant to this
			 subtitle.
					303.Enforcement
					(a)Civil penalties
						(1)In generalAny business entity that violates the
			 provisions of sections 301 or 302 shall be subject to civil penalties of not
			 more than $5,000 per violation per day while such a violation exists, with a
			 maximum of $500,000 per violation.
						(2)Intentional or willful
			 violationA business entity
			 that intentionally or willfully violates the provisions of sections 301 or 302
			 shall be subject to additional penalties in the amount of $5,000 per violation
			 per day while such a violation exists, with a maximum of an additional $500,000
			 per violation.
						(3)Equitable reliefA business entity engaged in interstate
			 commerce that violates this section may be enjoined from further violations by
			 a court of competent jurisdiction.
						(4)Other rights and remediesThe rights and remedies available under
			 this section are cumulative and shall not affect any other rights and remedies
			 available under law.
						(b)Federal trade commission
			 authorityAny
			 data
			 brokerbusiness
			 entity shall have the provisions of this subtitle enforced
			 against it by the Federal Trade Commission.
					(c)State enforcement
						(1)Civil actionsIn any case in which the attorney general
			 of a State or any State or local law enforcement agency authorized by the State
			 attorney general or by State statute to prosecute violations of consumer
			 protection law, has reason to believe that an interest of the residents of that
			 State has been or is threatened or adversely affected by the acts or practices
			 of a data
			 brokerbusiness
			 entity that violate this subtitle, the State may bring a civil
			 action on behalf of the residents of that State in a district court of the
			 United States of appropriate jurisdiction, or any other court of competent
			 jurisdiction, to—
							(A)enjoin that act or practice;
							(B)enforce compliance with this subtitle;
			 or
							(C)obtain civil penalties of not more than
			 $5,000 per violation per day while such violations persist, up to a maximum of
			 $500,000 per violation.
							(2)Notice
							(A)In generalBefore filing an action under this
			 subsection, the attorney general of the State involved shall provide to the
			 Federal Trade Commission—
								(i)a written notice of that action; and
								(ii)a copy of the complaint for that
			 action.
								(B)ExceptionSubparagraph (A) shall not apply with
			 respect to the filing of an action by an attorney general of a State under this
			 subsection, if the attorney general of a State determines that it is not
			 feasible to provide the notice described in this subparagraph before the filing
			 of the action.
							(C)Notification when practicableIn an action described under subparagraph
			 (B), the attorney general of a State shall provide the written notice and the
			 copy of the complaint to the Federal Trade Commission as soon after the filing
			 of the complaint as practicable.
							(3)Federal trade commission
			 authorityUpon receiving
			 notice under paragraph (2), the Federal Trade Commission shall have the right
			 to—
							(A)move to stay the action, pending the final
			 disposition of a pending Federal proceeding or action as described in paragraph
			 (4);
							(B)intervene in an action brought under
			 paragraph (1); and
							(C)file petitions for appeal.
							(4)Pending proceedingsIf the Federal Trade Commission has
			 instituted a proceeding or action for a violation of this subtitle or any
			 regulations thereunder, no attorney general of a State may, during the pendency
			 of such proceeding or action, bring an action under this subsection against any
			 defendant named in such criminal proceeding or civil action for any violation
			 that is alleged in that proceeding or action.
						(5)Rule of constructionFor purposes of bringing any civil action
			 under paragraph (1) nothing in this subtitle shall be construed to prevent an
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of that State to—
							(A)conduct investigations;
							(B)administer oaths and affirmations;
			 or
							(C)compel the attendance of witnesses or the
			 production of documentary and other evidence.
							(6)Venue; service of process
							(A)VenueAny action brought under this subsection
			 may be brought in the district court of the United States that meets applicable
			 requirements relating to venue under section 1391 of title 28, United States
			 Code.
							(B)Service of processIn an action brought under this subsection,
			 process may be served in any district in which the defendant—
								(i)is an inhabitant; or
								(ii)may be found.
								(d)No private cause of actionNothing in this subtitle establishes a
			 private cause of action against a business entity for violation of any
			 provision of this subtitle.
					304.Relation to other laws
					(a)In generalNo State may require any business entity
			 subject to this subtitle to comply with any requirements with respect to
			 administrative, technical, and physical safeguards for the protection of
			 sensitive personally identifying information.
					(b)LimitationsNothing in this subtitle shall be construed
			 to modify, limit, or supersede the operation of the Gramm-Leach-Bliley Act or
			 its implementing regulations, including those adopted or enforced by
			 States.
					BSecurity breach notification
				311.Notice to individuals
					(a)In generalAny agency, or business entity engaged in
			 interstate commerce, that uses, accesses, transmits, stores, disposes of or
			 collects sensitive personally identifiable information shall, following the
			 discovery of a security breach of such
			 information,
			 notify any resident of the United States whose sensitive personally
			 identifiable information has been, or is reasonably believed to have been,
			 accessed, or acquired.
					(b)Obligation of owner or licensee
						(1)Notice to owner or licenseeAny agency, or business entity engaged in
			 interstate commerce, that uses, accesses, transmits, stores, disposes of, or
			 collects sensitive personally identifiable information that the agency or
			 business entity does not own or license shall notify the owner or licensee of
			 the information following the discovery of a security breach involving such
			 information.
						(2)Notice by owner, licensee or other
			 designated third partyNothing in this subtitle shall prevent or
			 abrogate an agreement between an agency or business entity required to give
			 notice under this section and a designated third party, including an owner or
			 licensee of the sensitive personally identifiable information subject to the
			 security breach, to provide the notifications required under subsection
			 (a).
						(3)Business entity relieved from giving
			 noticeA business entity
			 obligated to give notice under subsection (a) shall be relieved of such
			 obligation if an owner or licensee of the sensitive personally identifiable
			 information subject to the security breach, or other designated third party,
			 provides such notification.
						(c)Timeliness of notification
						(1)In generalAll notifications required under this
			 section shall be made without unreasonable delay following the discovery by the
			 agency or business entity of a security breach.
						(2)Reasonable delayReasonable delay under this subsection may
			 include any time necessary to determine the scope of the security breach,
			 prevent further disclosures, and restore the reasonable integrity of the data
			 system and provide notice to law enforcement when required.
						(3)Burden of proofThe agency, business entity, owner, or
			 licensee required to provide notification under this section shall have the
			 burden of demonstrating that all notifications were made as required under this
			 subtitle, including evidence demonstrating the reasons for any delay.
						(d)Delay of notification authorized for law
			 enforcement purposes
						(1)In generalIf a Federal law enforcement agency
			 determines that the notification required under this section would impede a
			 criminal investigation, such notification shall be delayed upon written notice
			 from such Federal law enforcement agency to the agency or business entity that
			 experienced the breach.
						(2)Extended delay of
			 notificationIf the
			 notification required under subsection (a) is delayed pursuant to paragraph
			 (1), an agency or business entity shall give notice 30 days after the day such
			 law enforcement delay was invoked unless a Federal law enforcement agency
			 provides written notification that further delay is necessary.
						(3)Law enforcement immunityNo cause of action shall lie in any court
			 against any law enforcement agency for acts relating to the delay of
			 notification for law enforcement purposes under this subtitle.
						312.Exemptions
					(a)Exemption for national security and law
			 enforcement
						(1)In generalSection 311 shall not apply to an agency or
			 business entity if the agency or business entity certifies, in writing, that
			 notification of the security breach as required by section 311 reasonably could
			 be expected to—
							(A)cause damage to the national security;
			 or
							(B)hinder a law enforcement investigation or
			 the ability of the agency to conduct law enforcement investigations.
							(2)Limits on certificationsAn agency
			 or business
			 entity may not
			 execute a certification under paragraph (1) to—
							(A)conceal violations of law, inefficiency, or
			 administrative error;
							(B)prevent embarrassment to a business entity,
			 organization, or agency; or
							(C)restrain competition.
							(3)NoticeIn every case in which an agency
			 or business
			 agency issues a
			 certification under paragraph (1), the certification, accompanied by a
			 description of the factual basis for the certification, shall be immediately
			 provided to the United States Secret Service.
						(4)Secret service review of
			 certifications
							(A)In generalThe United States Secret Service may review
			 a certification provided by an agency under paragraph (3), and shall review a
			 certification provided by a business entity under paragraph (3), to determine
			 whether an exemption under paragraph (1) is merited. Such review shall be
			 completed not later than 10 business days after the date of receipt of the
			 certification, except as provided in paragraph (5)(C).
							(B)NoticeUpon completing a review under subparagraph
			 (A) the United States Secret Service shall immediately notify the agency or
			 business entity, in writing, of its determination of whether an exemption under
			 paragraph (1) is merited.
							(C)ExemptionThe exemption under paragraph (1) shall not
			 apply if the United States Secret Service determines under this paragraph that
			 the exemption is not merited.
							(5)Additional authority of the secret
			 service
							(A)In generalIn determining under paragraph (4) whether
			 an exemption under paragraph (1) is merited, the United States Secret Service
			 may request additional information from the agency or business entity regarding
			 the basis for the claimed exemption, if such additional information is
			 necessary to determine whether the exemption is merited.
							(B)Required complianceAny agency or business entity that receives
			 a request for additional information under subparagraph (A) shall cooperate
			 with any such request.
							(C)TimingIf the United States Secret Service
			 requests additional information under subparagraph (A), the United States
			 Secret Service shall notify the agency or business entity not later than 10
			 business days after the date of receipt of the additional information whether
			 an exemption under paragraph (1) is merited.
							(b)Safe harborAn agency or business entity will be exempt
			 from the notice requirements under section 311, if—
						(1)a risk assessment concludes that—
							(A)there is no significant risk that a
			 security breach has resulted in, or will result in, harm to the individuals
			 whose sensitive personally identifiable information was subject to the security
			 breach, with the encryption of such information establishing a presumption that
			 no significant risk exists; or
							(B)there is no significant risk that a
			 security breach has resulted in, or will result in, harm to the individuals
			 whose sensitive personally identifiable information was subject to the security
			 breach, with the rendering of such sensitive personally identifiable
			 information indecipherable through the use of best practices or methods, such
			 as redaction, access controls, or other such mechanisms, which are widely
			 accepted as an effective industry practice, or an effective industry standard,
			 establishing a presumption that no significant risk exists;
							(2)without unreasonable delay, but not later
			 than 45 days after the discovery of a security breach, unless extended by the
			 United States Secret Service, the agency or business entity notifies the United
			 States Secret Service, in writing, of—
							(A)the results of the risk assessment;
			 and
							(B)its decision to invoke the risk assessment
			 exemption; and
							(3)the United States Secret Service does not
			 indicate, in writing, within 10 business days from receipt of the decision,
			 that notice should be given.
						(c)Financial fraud prevention
			 exemption
						(1)In generalA business entity will be exempt from the
			 notice requirement under section 311 if the business entity utilizes or
			 participates in a security program that—
							(A)is designed to block the use of the
			 sensitive personally identifiable information to initiate unauthorized
			 financial transactions before they are charged to the account of the
			 individual; and
							(B)provides for notice to affected individuals
			 after a security breach that has resulted in fraud or unauthorized
			 transactions.
							(2)LimitationThe exemption by this subsection does not
			 apply if—
							(A)the information subject to the security
			 breach includes sensitive personally identifiable information, other than a
			 credit card or credit card security code, of any type of the sensitive
			 personally identifiable information identified in section 3; or
							(B)the security breach includes both the
			 individual's credit card number and the individual’s first and last
			 name.
							313.Methods of noticeAn agency or business entity shall be in
			 compliance with section 311 if it provides both:
					(1)Individual noticeNotice to individuals by 1 of the following
			 means:
						(A)Written notification to the last known home
			 mailing address of the individual in the records of the agency or business
			 entity.
						(B)Telephone notice to the individual
			 personally.
						(C)E-mail notice, if
			 the individual has
			 consented to receive such notice and the notice is consistent with the
			 provisions permitting electronic transmission of notices under section 101 of
			 the Electronic Signatures in Global and National Commerce Act (15 U.S.C.
			 7001).
						(2)Media noticeNotice to major media outlets serving a
			 State or jurisdiction, if the number of residents of such State whose sensitive
			 personally identifiable information was, or is reasonably believed to have
			 been, accessed or
			 acquired by an unauthorized person exceeds 5,000.
					314.Content of notification
					(a)In generalRegardless of the method by which notice is
			 provided to individuals under section 313, such notice shall include, to the
			 extent possible—
						(1)a description of the categories of
			 sensitive personally identifiable information that was, or is reasonably
			 believed to have been, accessed
			 or acquired by an unauthorized person;
						(2)a toll-free number—
							(A)that the individual may use to contact the
			 agency or business entity, or the agent of the agency or business entity;
			 and
							(B)from which the individual may learn what
			 types of sensitive personally identifiable information the agency or business
			 entity maintained about that individual; and
							(3)the toll-free contact telephone numbers and
			 addresses for the major credit reporting agencies.
						(b)Additional contentNotwithstanding section 319, a State may
			 require that a notice under subsection (a) shall also include information
			 regarding victim protection assistance provided for by that State.
					315.Coordination of notification with credit
			 reporting agenciesIf an
			 agency or business entity is required to provide notification to more than
			 5,000 individuals under section 311(a), the agency or business entity shall
			 also notify all consumer reporting agencies that compile and maintain files on
			 consumers on a nationwide basis (as defined in section 603(p) of the Fair
			 Credit Reporting Act (15 U.S.C. 1681a(p)) of the timing and distribution of the
			 notices. Such
			 notice shall be given to the consumer credit reporting agencies without
			 unreasonable delay and, if it will not delay notice to the affected
			 individuals, prior to the distribution of notices to the affected
			 individuals.
				316.Notice to law enforcement
					(a)Secret
			 serviceAny business entity
			 or agency shall notify the United States Secret
			 Service of the fact that a security breach has occurred if—
						(1)the number of individuals whose sensitive
			 personally identifying information was, or is reasonably believed to have been
			 accessed or
			 acquired by an unauthorized person exceeds 10,000;
						(2)the security breach involves a database,
			 networked or integrated databases, or other data system containing the
			 sensitive personally identifiable information of more than 1,000,000
			 individuals nationwide;
						(3)the security breach involves databases
			 owned by the Federal Government; or
						(4)the security breach involves primarily
			 sensitive personally identifiable information of individuals known to the
			 agency or business entity to be employees and contractors of the Federal
			 Government involved in national security or law enforcement.
						(b)Notice to other law enforcement
			 agenciesThe United States
			 Secret Service shall be responsible for notifying—
						(1)the Federal Bureau of Investigation, if the
			 security breach involves espionage, foreign counterintelligence, information
			 protected against unauthorized disclosure for reasons of national defense or
			 foreign relations, or Restricted Data (as that term is defined in section 11y
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2014(y)), except for offenses
			 affecting the duties of the United States Secret Service under section 3056(a)
			 of title 18, United States Code;
						(2)the United States Postal Inspection
			 Service, if the security breach involves mail fraud; and
						(3)the attorney general of each State affected
			 by the security breach.
						(c)Timing of noticesThe notices required under this section
			 shall be delivered as follows:
						(1)Notice under subsection (a) shall be
			 delivered as promptly as possible, but not later than 14 days after discovery
			 of the events requiring notice.
						(2)Notice under subsection (b) shall be
			 delivered not later than 14 days after the Service receives notice of a
			 security breach from an agency or business entity.
						317.Enforcement
					(a)Civil actions by the Attorney
			 GeneralThe Attorney General
			 may bring a civil action in the appropriate United States district court
			 against any business entity that engages in conduct constituting a violation of
			 this subtitle and, upon proof of such conduct by a preponderance of the
			 evidence, such business entity shall be subject to a civil penalty of not more
			 than $1,000 per day per individual whose sensitive personally identifiable
			 information was, or is reasonably believed to have been, accessed or acquired
			 by an unauthorized person, up to a maximum of $1,000,000 per violation, unless
			 such conduct is found to be willful or intentional.
					(b)Injunctive actions by the Attorney
			 General
						(1)In generalIf it appears that a business entity has
			 engaged, or is engaged, in any act or practice constituting a violation of this
			 subtitle, the Attorney General may petition an appropriate district court of
			 the United States for an order—
							(A)enjoining such act or practice; or
							(B)enforcing compliance with this
			 subtitle.
							(2)Issuance of orderA court may issue an order under paragraph
			 (1), if the court finds that the conduct in question constitutes a violation of
			 this subtitle.
						(c)Other rights and remediesThe rights and remedies available under
			 this subtitle are cumulative and shall not affect any other rights and remedies
			 available under law.
					(d)Fraud alertSection 605A(b)(1) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681c–1(b)(1)) is amended by inserting , or
			 evidence that the consumer has received notice that the consumer's financial
			 information has or may have been compromised, after identity
			 theft report.
					318.Enforcement by State attorneys
			 general
					(a)In general
						(1)Civil actionsIn any case in which the attorney general
			 of a State or any State or local law enforcement agency authorized by the State
			 attorney general or by State statute to prosecute violations of consumer
			 protection law, has reason to believe that an interest of the residents of that
			 State has been or is threatened or adversely affected by the engagement of a
			 business entity in a practice that is prohibited under this subtitle, the State
			 or the State or local law enforcement agency on behalf of the residents of the
			 agency’s jurisdiction, may bring a civil action on behalf of the residents of
			 the State or jurisdiction in a district court of the United States of
			 appropriate jurisdiction or any other court of competent jurisdiction,
			 including a State court, to—
							(A)enjoin that practice;
							(B)enforce compliance with this subtitle;
			 or
							(C)civil penalties of not more than $1,000 per
			 day per individual whose sensitive personally identifiable information was, or
			 is reasonably believed to have been, accessed or acquired by an unauthorized
			 person, up to a maximum of $1,000,000 per violation, unless such conduct is
			 found to be willful or intentional.
							(2)Notice
							(A)In generalBefore filing an action under paragraph
			 (1), the attorney general of the State involved shall provide to the Attorney
			 General of the United States—
								(i)written notice of the action; and
								(ii)a copy of the complaint for the
			 action.
								(B)Exemption
								(i)In generalSubparagraph (A) shall not apply with
			 respect to the filing of an action by an attorney general of a State under this
			 subtitle, if the State attorney general determines that it is not feasible to
			 provide the notice described in such subparagraph before the filing of the
			 action.
								(ii)NotificationIn an action described in clause (i), the
			 attorney general of a State shall provide notice and a copy of the complaint to
			 the Attorney General at the time the State attorney general files the
			 action.
								(b)Federal proceedingsUpon receiving notice under subsection
			 (a)(2), the Attorney General shall have the right to—
						(1)move to stay the action, pending the final
			 disposition of a pending Federal proceeding or action;
						(2)initiate an action in the appropriate
			 United States district court under section 317 and move to consolidate all
			 pending actions, including State actions, in such court;
						(3)intervene in an action brought under
			 subsection (a)(2); and
						(4)file petitions for appeal.
						(c)Pending proceedingsIf the Attorney General has instituted a
			 proceeding or action for a violation of this subtitle or any regulations
			 thereunder, no attorney general of a State may, during the pendency of such
			 proceeding or action, bring an action under this subtitle against any defendant
			 named in such criminal proceeding or civil action for any violation that is
			 alleged in that proceeding or action.
					(d)ConstructionFor purposes of bringing any civil action
			 under subsection (a), nothing in this subtitle regarding notification shall be
			 construed to prevent an attorney general of a State from exercising the powers
			 conferred on such attorney general by the laws of that State to—
						(1)conduct investigations;
						(2)administer oaths or affirmations; or
						(3)compel the attendance of witnesses or the
			 production of documentary and other evidence.
						(e)Venue; service of process
						(1)VenueAny action brought under subsection (a) may
			 be brought in—
							(A)the district court of the United States
			 that meets applicable requirements relating to venue under section 1391 of
			 title 28, United States Code; or
							(B)another court of competent
			 jurisdiction.
							(2)Service of processIn an action brought under subsection (a),
			 process may be served in any district in which the defendant—
							(A)is an inhabitant; or
							(B)may be found.
							(f)No private cause of actionNothing in this subtitle establishes a
			 private cause of action against a business entity for violation of any
			 provision of this subtitle.
					319.Effect on Federal and State
			 lawThe provisions of this
			 subtitle shall supersede any other provision of Federal law or any provision of
			 law of any State relating to notification by a business entity engaged in
			 interstate commerce or an agency of a security breach, except as provided in
			 section 314(b).
				320.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to cover the costs
			 incurred by the United States Secret Service to carry out investigations and
			 risk assessments of security breaches as required under this subtitle.
				321.Reporting on risk assessment
			 exemptionsThe United States
			 Secret Service shall report to Congress not later than 18 months after the date
			 of enactment of this Act, and upon the request by Congress thereafter,
			 on—
					(1)the number and nature of the security
			 breaches described in the notices filed by those business entities invoking the
			 risk assessment exemption under section 312(b) and the response of the United
			 States Secret Service to such notices; and
					(2)the number and nature of security breaches
			 subject to the national security and law enforcement exemptions under section
			 312(a), provided that such report may not disclose the contents of any risk
			 assessment provided to the United States Secret Service pursuant to this
			 subtitle.
					322.Effective
			 dateThis subtitle shall take
			 effect on the expiration of the date which is 90 days after the date of
			 enactment of this Act.
				COffice of Federal Identity
			 Protection
				331.Office of Federal Identity
			 Protection
					(a)EstablishmentThere is established in the Federal Trade
			 Commission an Office of Federal Identity Protection.
					(b)DutiesThe Office of Federal Identity Protection
			 shall be responsible for assisting each consumer with—
						(1)addressing the consequences of the theft or
			 compromise of the personally identifiable information of that consumer;
						(2)accessing remedies provided under Federal
			 law and providing information about remedies available under State law;
						(3)restoring the accuracy of—
							(A)the personally identifiable information of
			 that consumer; and
							(B)records containing the personally
			 identifiable information of that consumer that were stolen or compromised;
			 and
							(4)retrieving any stolen or compromised
			 personally identifiable information of that consumer.
						(c)ActivitiesIn order to perform the duties required
			 under subsection (b), the Office of Federal Identity Protection shall carry out
			 the following activities:
						(1)Establish a website, easily and
			 conspicuously accessible from ftc.gov, dedicated to assisting consumers with
			 the retrieval of the stolen or compromised personally identifiable information
			 of the consumer.
						(2)Maintain a toll-free phone number to help
			 answer questions concerning identity theft from consumers.
						(3)Establish online and offline
			 consumer-service teams to assist consumers seeking the retrieval of the
			 personally identifiable information of the consumer.
						(4)Provide guidance and information to service
			 organizations or pro bono legal services programs that offer individualized
			 assistance or counseling to victims of identity theft.
						(5)Establish a reasonable standard for
			 determining when an individual becomes a victim of identity theft.
						(6)Issue certifications to individuals who,
			 under the standard described in paragraph (5), are identity theft
			 victims.
						(7)Permit an individual to use the Office of
			 Federal Identity Protection certification—
							(A)in all Federal, State, and local
			 jurisdictions, in lieu of a police report or any other document required by
			 State or local law, as a prerequisite to accessing business records of
			 transactions done by someone claiming to be the individual; and
							(B)to establish the eligibility of that
			 individual for—
								(i)the fraud alert protections under section
			 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1); and
								(ii)the reporting protections under section
			 605B(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c–2(a)).
								(8)Coordinate, as the Office determines
			 necessary, with the designated Chief Privacy Officer of each Federal agency, or
			 any other designated senior official in such agency in charge of privacy, in
			 order to meet the duties of assisting consumers as required under subsection
			 (b).
						(9)In addition to the requirements in
			 paragraphs (1) through (7), the Federal Trade Commission shall promulgate
			 regulations that enable the Office of Federal Identity Protection to help
			 consumers restore their stolen or otherwise compromised personally identifiable
			 information quickly and inexpensively.
						(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the Office of Federal Identity Protection
			 such sums as are necessary for fiscal year 2010 and each of the 4 succeeding
			 fiscal years.
					IVGovernment access to and use of commercial
			 data
			401.General services administration review of
			 contracts
				(a)In generalIn considering contract awards totaling
			 more than $500,000 and entered into after the date of enactment of this Act
			 with data brokers, the Administrator of the General Services Administration
			 shall evaluate—
					(1)the data privacy and security program of a
			 data broker to ensure the privacy and security of data containing personally
			 identifiable information, including whether such program adequately addresses
			 privacy and security threats created by malicious software or code, or the use
			 of peer-to-peer file sharing software;
					(2)the compliance of a data broker with such
			 program;
					(3)the extent to which the databases and
			 systems containing personally identifiable information of a data broker have
			 been compromised by security breaches; and
					(4)the response by a data broker to such
			 breaches, including the efforts by such data broker to mitigate the impact of
			 such security breaches.
					(b)Compliance safe harborThe data privacy and security program of a
			 data broker shall be deemed sufficient for the purposes of subsection (a), if
			 the data broker complies with or provides protection equal to industry
			 standards, as identified by the Federal Trade Commission, that are applicable
			 to the type of personally identifiable information involved in the ordinary
			 course of business of such data broker.
				(c)PenaltiesIn awarding contracts with data brokers for
			 products or services related to access, use, compilation, distribution,
			 processing, analyzing, or evaluating personally identifiable information, the
			 Administrator of the General Services Administration shall—
					(1)include monetary or other penalties—
						(A)for failure to comply with subtitles A and
			 B of title III; or
						(B)if a contractor knows or has reason to know
			 that the personally identifiable information being provided is inaccurate, and
			 provides such inaccurate information; and
						(2)require a data broker that engages service
			 providers not subject to subtitle A of title III for responsibilities related
			 to sensitive personally identifiable information to—
						(A)exercise appropriate due diligence in
			 selecting those service providers for responsibilities related to personally
			 identifiable information;
						(B)take reasonable steps to select and retain
			 service providers that are capable of maintaining appropriate safeguards for
			 the security, privacy, and integrity of the personally identifiable information
			 at issue; and
						(C)require such service providers, by
			 contract, to implement and maintain appropriate measures designed to meet the
			 objectives and requirements in title III.
						(d)LimitationThe penalties under subsection (c) shall
			 not apply to a data broker providing information that is accurately and
			 completely recorded from a public record source or licensor.
				402.Requirement to audit information security
			 practices of contractors and third party business entitiesSection 3544(b) of title 44, United States
			 Code, is amended—
				(1)in paragraph (7)(C)(iii), by striking
			 and after the semicolon;
				(2)in paragraph (8), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(9)procedures for evaluating and auditing the
				information security practices of contractors or third party business entities
				supporting the information systems or operations of the agency involving
				personally identifiable information (as that term is defined in section 3 of
				the Personal Data Privacy and Security Act of
				2009) and ensuring remedial action to address any significant
				deficiencies.
						.
				403.Privacy impact assessment of government use
			 of commercial information services containing personally identifiable
			 information
				(a)In generalSection 208(b)(1) of the E-Government Act
			 of 2002 (44 U.S.C. 3501 note) is amended—
					(1)in subparagraph (A)(i), by striking
			 or; and
					(2)in subparagraph (A)(ii), by striking the
			 period and inserting ; or; and
					(3)by inserting after clause (ii) the
			 following:
						
							(iii)purchasing or subscribing for a fee to
				personally identifiable information from a data broker (as such terms are
				defined in section 3 of the Personal Data
				Privacy and Security Act of
				2009).
							.
					(b)LimitationNotwithstanding any other provision of law,
			 commencing 1 year after the date of enactment of this Act, no Federal agency
			 may enter into a contract with a data broker to access for a fee any database
			 consisting primarily of personally identifiable information concerning United
			 States persons (other than news reporting or telephone directories) unless the
			 head of such department or agency—
					(1)completes a privacy impact assessment under
			 section 208 of the E-Government Act of 2002 (44 U.S.C. 3501 note), which shall
			 subject to the provision in that Act pertaining to sensitive information,
			 include a description of—
						(A)such database;
						(B)the name of the data broker from whom it is
			 obtained; and
						(C)the amount of the contract for use;
						(2)adopts regulations that specify—
						(A)the personnel permitted to access, analyze,
			 or otherwise use such databases;
						(B)standards governing the access, analysis,
			 or use of such databases;
						(C)any standards used to ensure that the
			 personally identifiable information accessed, analyzed, or used is the minimum
			 necessary to accomplish the intended legitimate purpose of the Federal
			 agency;
						(D)standards limiting the retention and
			 redisclosure of personally identifiable information obtained from such
			 databases;
						(E)procedures ensuring that such data meet
			 standards of accuracy, relevance, completeness, and timeliness;
						(F)the auditing and security measures to
			 protect against unauthorized access, analysis, use, or modification of data in
			 such databases;
						(G)applicable mechanisms by which individuals
			 may secure timely redress for any adverse consequences wrongly incurred due to
			 the access, analysis, or use of such databases;
						(H)mechanisms, if any, for the enforcement and
			 independent oversight of existing or planned procedures, policies, or
			 guidelines; and
						(I)an outline of enforcement mechanisms for
			 accountability to protect individuals and the public against unlawful or
			 illegitimate access or use of databases; and
						(3)incorporates into the contract or other
			 agreement totaling more than $500,000, provisions—
						(A)providing for penalties—
							(i)for failure to comply with title III of
			 this Act; or
							(ii)if the entity knows or has reason to know
			 that the personally identifiable information being provided to the Federal
			 department or agency is inaccurate, and provides such inaccurate information;
			 and
							(B)requiring a data broker that engages
			 service providers not subject to subtitle A of title III for responsibilities
			 related to sensitive personally identifiable information to—
							(i)exercise appropriate due diligence in
			 selecting those service providers for responsibilities related to personally
			 identifiable information;
							(ii)take reasonable steps to select and retain
			 service providers that are capable of maintaining appropriate safeguards for
			 the security, privacy, and integrity of the personally identifiable information
			 at issue; and
							(iii)require such service providers, by
			 contract, to implement and maintain appropriate measures designed to meet the
			 objectives and requirements in title III.
							(c)Limitation on penaltiesThe penalties under subsection (b)(3)(A)
			 shall not apply to a data broker providing information that is accurately and
			 completely recorded from a public record source.
				(d)Study of government use
					(1)Scope
			 of studyNot later than 180
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study and audit and prepare a report on Federal
			 agency actions to address the recommendations in the Government Accountability
			 Office's April 2006 report on agency adherence to key privacy principles in
			 using data brokers or commercial databases containing personally identifiable
			 information.
					(2)ReportA copy of the report required under
			 paragraph (1) shall be submitted to Congress.
					404.Implementation of chief privacy officer
			 requirements
				(a)Designation of the chief privacy
			 officerPursuant to the
			 requirements under section 522 of the Transportation, Treasury, Independent
			 Agencies, and General Government Appropriations Act, 2005 (division H of Public
			 Law 108–447; 118 Stat. 3199) that each agency designate a Chief Privacy
			 Officer, the Department of Justice shall implement such requirements by
			 designating a department-wide Chief Privacy Officer, whose primary role shall
			 be to fulfill the duties and responsibilities of Chief Privacy Officer and who
			 shall report directly to the Deputy Attorney General.
				(b)Duties and responsibilities of chief
			 privacy officerIn addition
			 to the duties and responsibilities outlined under section 522 of the
			 Transportation, Treasury, Independent Agencies, and General Government
			 Appropriations Act, 2005 (division H of Public Law 108–447; 118 Stat. 3199),
			 the Department of Justice Chief Privacy Officer shall—
					(1)oversee the Department of Justice’s
			 implementation of the requirements under section 403 to conduct privacy impact
			 assessments of the use of commercial data containing personally identifiable
			 information by the Department; and
					(2)coordinate with the Privacy and Civil
			 Liberties Oversight Board, established in the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458), in implementing this
			 section.
					
	
		November 5, 2009
		Reported with amendments
	
